March 27, 2009


Mr. Shannon H. Ratliff
Ratliff Law Firm, P.L.L.C.
600 Congress Ave., Suite 3100
Austin, Tx 78701-2984
Ms. Deborah G. Hankinson
Hankinson Levinger LLP
750 North St. Paul Street, Suite 1800
Dallas, TX 75201

RE:   Case Number:  05-0729
      Court of Appeals Number:  13-99-00757-CV
      Trial Court Number:  96-7-8148

Style:      EXXON CORPORATION AND EXXON TEXAS, INC.
      v.
      EMERALD OIL & GAS COMPANY, L.C.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice O'Neill not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Ruby Garcia  |
|   |Ms. Cathy Wilborn|
|   |                 |
|   |Mr. Zachary S.   |
|   |Brady            |